                     Case 1:19-cr-00020-SPB Document 5 Filed 08/14/19 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF PENNSYLVANIA


USA,

       v.                                                        SUMMONS IN A CRIMINAL CASE
ANDREW GABLER
                                                                 Criminal Number: 1:19−CR−00020−SPB



YOU ARE HEREBY SUMMONED to appear for Arraignment and to Post Bond:

PLACE: Richard A. Lanzillo
 Courtroom No. C, 2nd Floor
 Date: 8/26/2019, Time: 10:00 am

                                                    U. S. Courthouse
                                                   17 South Park Row
                                                     Erie, PA 16501

TO ANSWER A(N)

  Indictment         Information         Other (A Copy of Which Is Enclosed)

YOUR ATTORNEY MUST BE PRESENT.

IF YOU REQUIRE COURT−APPOINTED COUNSEL, YOU MUST APPEAR BEFORE THE DUTY
MAGISTRATE JUDGE BETWEEN 9:00 A.M. AND 3:00 P.M. , AT LEAST ONE WEEK PRIOR TO THE
SCHEDULED ARRAIGNMENT SO THAT AN APPLICATION FOR THE APPOINTMENT OF COUNSEL
MAY BE MADE, AND COUNSEL SECURED IN TIME TO BE PRESENT AT THE ARRAIGNMENT.

YOU MUST ALSO CALL PRETRIAL SERVICES AT 1−866−317−4791.


                                                                          Deputy Clerk
Carina E. Loushe                                                         Deputy Clerk
Name  of Issuing Officer                                                  Title of Issuing Office
1DPHRI,VVXLQJ2IILFHU7LWOHRI,VVXLQJ2IILFHU
                                                                          8/14/2019             Erie
Carina E. Loushe                                                         08/14/2019            Johnstown
6LJQDWXUHRI,VVXLQJ2IILFHU'DWHDQG/RFDWLRQ
Signature of Issuing Officer                                              Date and Location
